          Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JAMES S. TENNANT and SARAH J.                     )
TENNANT, husband and wife, and JOHN W.            )
MCILVANIE and ALICE L. MCILVAINE,                 )
husband and wife,                                 )
                                                  )
                               Plaintiffs,        )
                                                  )   Civil Action No. 18-1533
                v.                                )
                                                  )
RANGE RESOURCES - APPALACHIA,                     )
LLC,                                              )
                                                  )
                               Defendant.         )


                                  MEMORANDUM OPINION

   I.       INTRODUCTION

         In this diversity action, Plaintiffs James S. Tennant and Sarah J. Tennant (the “Tennants”)

and John W. McIlvaine and Alice L. McIlvaine (the “McIlvaines”) claim that Defendant Range

Resources-Appalachia, LLC breached certain oil and gases leases between the parties by failing

to demonstrate that post-production costs deducted from their royalty payments resulted in a net

increase in the value of gas produced under those leases.          Presently before the Court are

Defendant’s Motion for Summary Judgment and Plaintiffs’ Cross-Motion for Partial Summary

Judgment and materials in support. (Docket Nos. 43-50). For the reasons that follow, Defendant’s

Motion will be granted, and Plaintiffs’ Cross-Motion will be denied.

   II.      PROCEDURAL HISTORY

         Plaintiffs commenced this case in the Court of Common Pleas of Washington County,

Pennsylvania by filing a Complaint on October 16, 2018. (Docket No. 1-2). Defendant removed

the action to this Court on November 15, 2018, and then filed an Answer to the Complaint on


                                                  1
            Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 2 of 16




December 6, 2018. (Docket Nos. 1, 6).

           Following a post-discovery status conference held on January 31, 2020, the Honorable J.

Nicholas Ranjan, who was the presiding judge at the time, 1 ordered the parties to cross-file motions

for summary judgment pursuant to the schedule outlined in the amended case management order.

(Docket Nos. 41, 42). Each party filed a timely Motion, Brief in Support and an Appendix, as well

as their respective responses to same. (Docket Nos. 43-50). The matter is now ripe for disposition.

    III.       RELEVANT FACTS 2

           The Tennants own oil and gas underlying a 99.15625 acre parcel of property in Washington

County, Pennsylvania identified by Tax Parcel No. 120-007-00-00-0027-00 (the “Tennant

Property”). (Docket No. 1-2, ¶ 8). The McIlvaines own oil and gas underlying the following two

parcels of property in Washington County, Pennsylvania: a 22.6487 acre parcel identified by Tax

Parcel No. 120-007-00-00-0026-04 (the “McIlvaine 22 Acre Property”); and a 29.98 acre parcel

identified by Tax Parcel No. 120-011-00-00-0033-01 (the “McIlvaine 29 Acre Property”). (Id., ¶¶

13.a, 13.b).

           On September 10, 2013, Plaintiffs entered into identical oil and gas leases with Defendant

covering the Tennant Property, the McIlvaine 22 Acre Property and the McIlvaine 29 Acre

Property (collectively, the “Leases”). (Docket Nos. 1-2, ¶¶ 9, 14, 15, Exs. A, B; 1-3, Ex. C). 3 The

Leases contain a royalty clause pursuant to which Defendant agreed to pay Plaintiffs “[f]or gas

and other hydrocarbons produced with gas . . . as royalty for the gas, saved and sold from the



1          The case subsequently was re-assigned to this member of the Court.

2        The factual background is derived from the undisputed evidence of record, and the disputed evidence is
viewed in the light most favorable to the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986) (“The evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his favor.”).

3        Given that the Leases are identical in all respects, the Court will only cite to the Lease covering the Tennant
Property, (see Docket No. 1-2, Ex. A), in order to streamline citations to the record.


                                                            2
         Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 3 of 16




Leased Premises, eighteen percent (18%) of the net amount realized by [Range] for the sale and

delivery of such gas.” (Docket No. 1-2, Ex. A, ¶ 5(B)). The royalty clause authorizes the deduction

of Plaintiffs’ pro-rata share of certain specified post-production costs. (See id., ¶ 5(C)).

       Each Lease contains an Addendum specifying that, in the event of any inconsistency

between the terms and conditions in the Lease and those in the Addendum, “the provisions of the

Addendum shall prevail and supersede the inconsistent provisions of the main body of this

[L]ease.” (Docket No. 1-2, Ex. A, Addendum). Relevant here, the Addendum contains the

following royalty clause which addresses the applicability of post-production costs to royalty

payments:

                       The royalties payable to Lessor hereunder shall never be charged with any
                       part of the costs and expenses for exploration, drilling, development,
                       production, storage, processing, compressing, marketing or transportation
                       to the point of first sale of the production from the leased premises, except
                       that Lessor’s royalties shall bear its proportionate share of any severance,
                       ad valorem, windfall profits or other excise taxes attributable to the
                       production of oil and/or gas from the leased premises; provided, however,
                       that any expense incurred by Lessee for the purpose of enhancing the value
                       of the oil and/or gas or other products produced from the leased premises,
                       or any property pooled therewith, to receive a better price and any
                       deductions from price or volumes for processing, compressing, marketing
                       or transportation by a purchaser of the production from the leased premises
                       may be deducted from Lessors’ share of production so long as such
                       deductions are based upon the Lessee’s actual cost of such enhancements
                       or charges. These deductions shall only be charged to the Lessor if they
                       result in a net increase in the value of the oil and/or gas or other products
                       produced from the leased premises, or any property pooled therewith. It is
                       the intent to ensure that the Lessors receive a price that is not less than, or
                       more than, the price received by Lessee including all enhancements
                       received by Lessee less any charges and deductions made by a purchaser.

(Id., Addendum, ¶ 12) (hereinafter, “Addendum ¶ 12”).

       Defendant placed the Tennant Property, the McIlvaine 22 Acre Property and the McIlvaine

29 Acre Property into certain drilling units. (Docket No. 1-2, ¶¶ 20-22). Based on production of

those drilling units, Defendant made royalty payments to Plaintiffs. (Id., ¶ 23). Defendant



                                                  3
          Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 4 of 16




provided Plaintiffs with royalty statements accompanying the payments which showed the

deduction of certain post-production costs for transportation, gathering, processing, firm capacity

and purchased fuel. (Id., ¶¶ 24-25; Docket No. 1-3, Exs. E, F). However, Plaintiffs claim that the

royalty statements did not contain any “identification, demonstration or proof that any of the

assessed ‘deductions’ resulted in a ‘net increase’ in the value” of the gas to substantiate the

deductions. (Docket No. 1-2, ¶ 28).

         Plaintiffs initiated this action against Defendant, asserting a single breach of contract claim.

(See generally Docket No. 1-2). As alleged in the Complaint, Plaintiffs claim that Defendant “has

breached its contractual obligations under the Leases by deducting post-production costs without

demonstrating that said costs resulted in a ‘net increase in the value’ of the produced

hydrocarbons.” 4 (Id., ¶ 40) (emphasis added); see also id., ¶ 41 (alleging that Defendant “has not

demonstrated or established” that post-productions costs reflected in royalty payments to Plaintiffs

resulted in a net increase in the value of the gas on which their royalties were calculated).

Consequently, Plaintiffs allege that Defendant’s deductions of post-production costs are improper

and unauthorized by Addendum ¶ 12 and have damaged Plaintiffs. (Id., ¶ 42).

         Plaintiffs’ deposition testimony confirmed that their breach of contract claim is premised

on Defendant’s alleged duty to demonstrate to them that post-production costs deducted from their

royalty payments resulted in a net increase in the value of the gas produced and that Defendant




4          Plaintiffs’ breach of contract claim originally contained a second component contending that Defendant
improperly deducted costs related to purchased fuel for well pad operations and equipment from their royalty
payments, and never paid a royalty on such volumes. (See Docket No. 1-2, ¶¶ 29-32). Plaintiffs subsequently
withdrew that aspect of their claim. (See Docket No. 47 at 19, n.1) (“To the extent that the Complaint also asserts
purchased fuel deductions are related to wellhead equipment, the Plaintiffs are no longer pursuing that. The purchased
fuel charge the Plaintiffs complain-of is on the interstate pipeline.”)). However, to the extent that Plaintiffs now
attempt to include a claim related to purchased fuel as an aspect of their claim concerning “net increase” in value, (see
id.), their breach of contract claim fails as a matter of law for the reasons discussed herein.



                                                           4
          Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 5 of 16




failed to show same. 5 Mr. McIlvaine, who is a lawyer and negotiated the Leases on behalf of

Plaintiffs, 6 testified that “in order to take deductions, according to that No. 12 royalty clause in the

addendum, [Range has] got to show us a better price and [Range has] got to show us that they

enhanced the value of the oil and the gas. And [Range hasn’t] done that. . . .” (Docket No. 45-3 at

6:5-7:21, 9:14-21, 18:4-12). Mr. McIlvaine reiterated that “no one has ever showed [him] where

[Range] got a better price and that [Range] enhanced the value of the oil and gas. . . .” (Id. at 24:8-

10); see also id. at 36:7-12 (confirming that Plaintiffs’ complaint and his testimony is that Range

“has never proved” to Plaintiffs that it was complying with Addendum ¶ 12), 47:15-19, 49:15-18

(asserting Range must show compliance with Addendum ¶ 12).

         Ms. Tennant likewise testified that it was “true” that Plaintiffs’ “primary complaint here is

that Range has breached a duty to demonstrate to [them] that the deductions charged resulted in a

net increase in the value of the gas.” (Docket No. 45-2 at 32:17-22); see also id. at 30:15-18

(testifying “[Range] need[s] to show” that post-production costs resulted in a net increase in value

of the gas). Additionally, Mr. Tennant testified that his “understanding” of the Leases was that if

“Range can’t provide [Plaintiffs] with evidence that [it] got the best price for [Plaintiffs’] gas and

[Range] can’t provide . . . evidence that . . . [it] enhanced the value of the gas . . . [it’s] breaching

the [Leases].” (Docket No. 45-1 at 24:13-19); see also id. at 28:18-21 (“I’m saying, Range, prove

to me that you’re increasing – enhancing the value of that gas, prove to me that you’re getting the

best price. . .”). In Mr. Tennant’s estimation, “the burden is on Range” to show that post-



5        Plaintiffs’ responses to Defendant’s written discovery requests align with their deposition testimony and
confirm that they claim Addendum ¶ 12 “places the burden solely on Range to demonstrate and prove that the
purported post-production activities and corresponding costs resulted in a ‘net-increase’ in the ‘value’ of the produced
hydrocarbons” and that Defendant breached Addendum ¶ 12 by failing to “produce[] documents which identify any
‘net-increase’ in value attributed to any alleged post-production activity.” (Docket Nos. 45-5 at 5-7, ¶¶ 4-6; 45-6 at 5
and 6, ¶¶ 3, 5; 45-7 at 5-7, ¶¶ 4-6; 45-8 at 5 and 6, ¶¶ 3, 5).

6        Pursuant to the parties’ stipulation, Defendant did not depose Ms. McIlvaine. (Docket No. 45-3 at 4:14-5:7).


                                                           5
         Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 6 of 16




production costs enhanced the value of the gas. (Id. at 27:4-5, 30:25-31:1, 32:4-5; 45:9-10).

        Despite Mr. Tennant’s testimony that the burden is on Range, Mr. McIlvaine

acknowledged that “the person [who’s] claiming” a breach of contract has the burden to prove that

the contract has been breached. (Docket No. 45-3 at 51:3-9). Mr. McIlvaine conceded that “there

[are] no words in [Addendum ¶ 12] that says Range must prove” that the post-production costs

reflected in the royalty payments resulted in a net increase in the value of the gas produced under

the Leases. (Id. at 26:20-24). Again, when asked whether there is anything “in the words of [the]

Lease that requires Range to show [him a net increase] on any particular form or royalty statement

or anywhere,” Mr. McIlvaine responded, “[n]ot to my knowledge.” (Id. at 27:25-28:3). He

admitted that there are “no expressed words” in the Lease that “puts the burden on Range to

demonstrate to [Plaintiffs] that it’s enhanced the value of the gas,” but suggested “it’s implied.”

(Id. at 50:9-19).

        Finally, Mr. McIlvaine testified that he does not have any evidence that the post-production

costs deducted from the royalty payments did not result in a net increase in the value of the gas

produced under the Leases. (See Docket No. 45-3 at 27:5-18, 51:16-19). Mr. Tennant and Ms.

Tennant likewise testified that they do not have any such evidence. (See Docket Nos. 45-1 at

26:25-27:3, 58:7-13 (Mr. Tennant stating that “[t]he only proof I have is that [Range has] not

replied to our request to provide evidence . . .” and further stating that “the royalty statements and

[Addendum] paragraph 12 stand alone” in response to whether he has any evidence to support the

contention that the post-production costs do not enhance the value of the gas); 45-2 at 8:16-20,

39:2-8 (Ms. Tennant stating “[n]ot really” in response to whether she has “any evidence or proof

that the costs being incurred by Range and being charged in part to [her] are not enhancing the

value of the gas” and conceding that she “really [didn’t] know if [Range] did or . . . didn’t get a




                                                  6
           Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 7 of 16




better value or the best price.”)).

    IV.      STANDARD OF REVIEW

          Summary judgment shall be granted if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). To withstand summary judgment, an issue of fact in dispute must be both genuine and

material, i.e., one upon which a reasonable fact finder could base a verdict for the non-moving

party and one which is essential to establishing the claim. Anderson, 477 U.S. at 248. When

considering a summary judgment motion, the court may not weigh the evidence or make credibility

determinations, but rather is limited to deciding whether there are any disputed issues that are both

genuine and material. Id. at 249.

          If the moving party carries its burden under Rule 56, the non-movant must identify

“specific facts which demonstrate that there exists a genuine issue for trial.” Orson, Inc. v.

Miramax Film Corp., 79 F.3d 1358, 1366 (3d Cir. 1996) (citing Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).      Further, the non-moving party cannot rely on unsupported assertions,

conclusory allegations or mere suspicions in attempting to survive summary judgment. Williams

v. Borough of W. Chester, 891 F.2d 458, 460 (3d Cir. 1989) (citing Celotex, 477 U.S. at 325). The

non-movant must respond “by pointing to sufficient cognizable evidence to create material issues

of fact concerning every element as to which the nonmoving party will bear the burden of proof at

trial.” Fuentes v. Perskie, 32 F.3d 759, 762 n.1 (3d Cir. 1994) (citation omitted).

          These standards remain the same when parties file cross-motions for summary judgment.

See Lawrence v. City of Philadelphia, 527 F.3d 299, 310 (3d Cir. 2008). “When confronted with

cross-motions for summary judgment, the court must rule on each party’s motion on an individual

and separate basis, determining, for each side, whether a judgment may be entered in accordance




                                                 7
         Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 8 of 16




with the Rule 56 standard.” Anderson v. Franklin Inst., 185 F. Supp. 3d 628, 635 (E.D. Pa. 2016)

(internal quotation marks and citation omitted).

   V.      DISCUSSION

        To reiterate, as alleged in the Complaint, Plaintiffs claim that Defendant breached

Addendum ¶ 12 “by deducting post-production costs without demonstrating that said costs

resulted in a ‘net increase in the value’ of the produced hydrocarbons.” (Docket No. 1-2, ¶¶ 38,

40) (emphasis added); see also id., ¶ 41 (alleging that Defendant “has not demonstrated or

established” that post-productions costs reflected in royalty payments to Plaintiffs resulted in a net

increase in the value of the gas on which their royalties were calculated). The fact that Plaintiffs

framed their breach of contract claim in this manner (i.e., as breach of a purported duty to

demonstrate supposedly contained in Addendum ¶ 12) is confirmed by their deposition testimony

and responses to Defendant’s written discovery requests summarized above, (see supra at 4-5), as

well as their Motion for Partial Summary Judgment and supporting brief. See Docket No. 46, ¶

21 (“Range’s liability is clear. It has deducted post-production costs without showing – or being

able to demonstrate, that these deductions are authorized under Addendum 12.”); see also id., ¶¶

11-15 (repeatedly asserting that Defendant has not demonstrated that various post-production costs

are proper under Addendum ¶ 12); Docket No. 47 at 5 (“. . . Addendum 12 imposes an obligation

on Range to substantiate its deductions.”).

        Defendant argues that it is entitled to summary judgment on Plaintiffs’ breach of contract

claim for several reasons. First, Defendant has no duty to demonstrate that post-production costs

reflected in Plaintiffs’ royalties resulted in a “net-increase” in the value of the gas produced under

the Leases because no such contractual duty exists. (Docket Nos. 44 at 16-19; 49 at 6-8).

Accordingly, Defendant contends that Plaintiffs’ breach of contract claim fails as a matter of law.




                                                   8
         Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 9 of 16




(Docket No. 44 at 16). Second, even if Plaintiffs’ breach of contract claim is construed as alleging

that Defendant improperly deducted post-production costs from Plaintiffs’ royalties, Plaintiffs

cannot meet their burden of proving same. (Docket Nos. 44 at 19-24; 49 at 12-14). Finally,

although Defendant bears no burden of proof to disprove Plaintiffs’ breach of contract claim, the

record evidence establishes that post-production costs it incurs result in an increase in the value of

the gas produced under the Leases. (Docket Nos. 44 at 24-25; 49 at 14-17).

       Plaintiffs conversely assert that there is no genuine issue of material fact concerning

Defendant’s liability for deducting post-production costs from their royalty payments because no

such costs resulted in a net increase in the value of the hydrocarbons produced under the Leases.

(Docket No. 47 at 12). Plaintiffs contend that the case should proceed only for the calculation of

damages that they are owed by Defendant, which they submit is the value of all post-production

cost deductions. (Id.). In advancing their arguments, Plaintiffs maintain that “Addendum 12

imposes an obligation on Range to substantiate its deductions,” but Defendant has presented “no

data or information to show that each of its post-production costs resulted in a net increase in the

value of the hydrocarbons produced from the leased premises.” (Id. at 5); see also Docket No. 50

at 8 (arguing that “the burden is on Range to proffer evidence demonstrating” a net increase in

value). Although Plaintiffs do not point to any specific language in Addendum ¶ 12 that requires

Defendant to demonstrate or “substantiate the deductions it charges,” Plaintiffs suggest that this is

a “built-in obligation.” (Docket No. 50 at 6); see also id. at 7 (“When Range charges post-

production costs to the Landowners, it accepts the obligation to justify the deductions it charges .

. . .”). Perhaps recognizing there is no duty to demonstrate, Plaintiffs shift their argument and

contend that they are entitled to summary judgment because Defendant’s practice of deducting

post-production costs from their royalties constitutes a material breach of the Leases for the




                                                  9
        Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 10 of 16




following reasons: (1) certain post-production cost deductions (gathering, firm capacity and

purchased fuel deductions from the gas royalties and processing cost deductions from the natural

gas liquids royalties) relate to activities that occur prior to the point of the first sale and thus are

prohibited by Addendum ¶ 12; and (2) all post-production cost deductions are improper because

they are non-specific to the hydrocarbons produced from the relevant drilling units and the

weighted average calculations utilized by Defendant are inconsistent with Addendum ¶ 12.

(Docket No. 47 at 13-25).

                 A. The Plain Language of Addendum ¶ 12 Does Not Impose Upon Defendant
                    a Duty to Demonstrate That Post-Production Costs Deducted From
                    Plaintiffs’ Royalty Payments Resulted in a “Net Increase” in the Value of
                    the Gas Produced Under the Leases.

        Under Pennsylvania law, a plaintiff must plead and prove the following to establish a

breach of contract claim: “(1) the existence of a contract, including its essential terms, (2) a breach

of a duty imposed by the contract[,] and (3) resultant damages.” 7 Ware v. Rodale Press, Inc., 322

F.3d 218, 225 (3d Cir. 2003) (quoting CoreStates Bank, N.A. v. Cutillo, 723 A.2d 1053, 1058 (Pa.

Super. Ct. 1999)). As discussed, Plaintiffs’ Complaint alleges that Defendant “breached its

contractual obligations under the Leases by deducting post-production costs without

demonstrating that said costs resulted in a ‘net increase in the value’ of the produced

hydrocarbons.” (Docket No. 1-2, ¶ 40) (emphasis added). Plaintiffs repeatedly confirmed by their

deposition testimony, responses to written discovery and Motion for Partial Summary Judgment

that Defendant allegedly breached Addendum ¶ 12 by failing to demonstrate same. At issue is

whether the plain language of Addendum ¶ 12 imposes any such duty upon Defendant.

        At bottom, then, this is a case about contract interpretation. The Pennsylvania Supreme

Court has recognized that an oil and gas lease “is in the nature of a contract and is controlled by


7       The parties do not dispute that Pennsylvania law applies in this diversity action.


                                                         10
        Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 11 of 16




principles of contract law.” T.W. Phillips Gas & Oil Co. v. Jedlicka, 42 A.3d 261, 267 (Pa. 2012).

Therefore, “[i]t must be construed in accordance with the terms of the agreement as manifestly

expressed, and ‘[t]he accepted and plain meaning of the language used, rather than the silent

intentions of the contracting parties, determines the construction to be given the agreement.’ ”

Hall v. CNX Gas Co., LLC, 137 A.3d 597, 601 (Pa. Super. Ct. 2016) (quoting J.K. Willison v.

Consolidation Coal Co., 637 A.2d 979, 982 (Pa. 1994)). The Court interprets the unambiguous

portions of a contract as a matter of law, and the fact-finder interprets the ambiguous portions.

Chambers v. Chesapeake Appalachia, L.L.C., 359 F. Supp. 3d 268, 275 (M.D. Pa. 2019) (citing

Mellon Bank, N.A. v. Aetna Bus. Credit, Inc., 619 F.2d 1001, 1011 n.10 (3d Cir. 1980)).

       Accordingly, the Court must first determine as a matter of law whether contractual

language is ambiguous. Baldwin v. Univ. of Pittsburgh Med. Ctr., 636 F.3d 69, 76 (3d Cir. 2011).

“A contract is ambiguous if it is reasonably susceptible of different constructions and capable of

being understood in more than one sense.” Hutchison v. Sunbeam Coal Corp., 519 A.2d 385, 390

(Pa. 1986). In determining whether a contract is ambiguous, the Court must consider “the words

of the contract, the alternative meaning suggested by counsel, and the nature of the objective

evidence to be offered in support of that meaning.” Baldwin, 636 F.3d at 76 (quotation omitted).

To reiterate, the plain meaning of the words used in the contract controls, not the “silent intentions”

of the parties. J.K. Willison, 637 A.2d at 982. Additionally, the Court “must assess the writing as

a whole and not in discrete units.” DiFabio v. Centaur Ins. Co., 531 A.2d 1141, 1143 (Pa. Super.

Ct. 1987). Finally, the Court is mindful that summary judgment is only appropriate for an issue

of contract interpretation where “the contract is so clear that it can be read only one way.” Allied

Erecting & Dismantling Co., Inc. v. USX Corp., 249 F.3d 191, 201 (3d Cir. 2001) (citation

omitted).




                                                  11
        Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 12 of 16




       Against these principles, the Court considers Addendum ¶ 12 which, it is important to

repeat, provides as follows:

                      The royalties payable to Lessor hereunder shall never be charged with any
                      part of the costs and expenses for exploration, drilling, development,
                      production, storage, procession, compressing, marketing or transportation
                      to the point of first sale of the production from the leased premises, except
                      that Lessor’s royalties shall bear its proportionate share of any severance,
                      ad valorem, windfall profits or other excise taxes attributable to the
                      production of oil and/or gas from the leased premises; provided, however,
                      that any expense incurred by Lessee for the purpose of enhancing the value
                      of the oil and/or gas or other products produced from the leased premises,
                      or any property pooled therewith, to receive a better price and any
                      deductions from price or volumes for processing, compressing, marketing
                      or transportation by a purchaser of the production from the leased premises
                      may be deducted from Lessors’ share of production so long as such
                      deductions are based upon the Lessee’s actual cost of such enhancements
                      or charges. These deductions shall only be charged to the Lessor if they
                      result in a net increase in the value of the oil and/or gas or other products
                      produced from the leased premises, or any property pooled therewith. It is
                      the intent to ensure that the Lessors receive a price that is not less than, or
                      more than, the price received by Lessee including all enhancements
                      received by Lessee less any charges and deductions made by a purchaser.

(Docket No. 1-2 at 28). The language of Addendum ¶ 12 is clear and unambiguous that it does

not impose upon Defendant a duty to demonstrate that post-production costs deducted from

Plaintiffs’ royalty payments resulted in a net increase in the value of the gas produced under the

Leases. See J.K. Willison, 637 A.2d at 982 (the plain meaning of the words used in the contract

controls, not the “silent intentions” of the parties). Simply, nothing in the plain language of

Addendum ¶ 12 imposes such an obligation. Mr. McIlvaine, who is a lawyer and negotiated the

Leases on behalf of Plaintiffs, acknowledged that “there [are] no words in [Addendum ¶ 12] that

says Range must prove” that the post-production costs reflected in the royalty payments resulted

in a net increase in the value of the gas produced under the Leases. (Docket No. 45-3 at 6:5-7:21,

9:14-21, 26:20-24). To underscore this point, Mr. McIlvaine also responded, “[n]ot to my

knowledge” when asked whether there is anything “in the words of [the] Lease that requires Range



                                                12
           Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 13 of 16




to show [him a net increase] on any particular form or royalty statement or anywhere.” (Id. at

27:25-28:3).

           Given that the plain and unambiguous language of Addendum ¶ 12 does not impose on

Defendant a duty to demonstrate that post-production costs deducted from Plaintiffs’ royalty

payments resulted in a net increase in the value of the gas produced, it is impossible for Defendant

to have breached the Leases. Consequently, Plaintiffs cannot establish their breach of contract

claim as pled in their Complaint. See Ware, 322 F.3d at 225 (requiring “breach of a duty imposed

by the contract”) (quoting CoreStates Bank, 723 A.2d at 1058)). As another court in this District

has held, “it is impossible for [the lessee] to be held responsible for terms that it did not contract

for.” Gottselig v. Energy Corp. of Am., Civ. No. 15-971, 2015 WL 5820771, at *6 (W.D. Pa. Oct.

5, 2015) (concluding in case involving alleged underpayment of royalties on oil and gas leases that

lessee did not breach leases by allegedly failing to inform landowners of certain information,

including nature of relationship between lessee and its marketing affiliate, where title to gas

transferred, deduction of certain expenses, and that leases permitted drilling of deeper shales,

because language of leases was plain and unambiguous that it did not impose any such duties on

lessee).

           Perhaps recognizing that the Leases impose no duty to demonstrate upon Defendant,

Plaintiffs argue in their briefing papers that Defendant has a “built-in obligation to substantiate the

deductions it charges.” (Docket No. 50 at 6). This argument coincides with Mr. McIlvaine’s

deposition testimony conceding that there are “no expressed words” in the Leases that “puts the

burden on Range to demonstrate to [Plaintiffs] that it’s enhanced the value of the gas,” but insisting

that “it’s implied.” (Docket No. 45-3 at 50:9-19). Plaintiffs’ contention that there is an implied

duty or obligation for Defendant to demonstrate or substantiate deductions for post-production




                                                  13
        Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 14 of 16




costs is undercut by the fact that the breach of contract claim as pled in their Complaint is not

premised on breach of any alleged implied duty. To reiterate, an oil and gas lease “must be

construed in accordance with the terms of the agreement as manifestly expressed, and ‘[t]he

accepted and plain meaning of the language used, rather than the silent intentions of the contracting

parties, determines the construction to be given the agreement.’ ” Hall, 137 A.3d at 601 (quoting

J.K. Willison, 637 A.2d at 982). Accordingly, the Court is precluded from interpreting Addendum

¶ 12 to infer any implied duty as Plaintiffs now suggest.

        For these reasons, Plaintiffs’ breach of contract claim fails as a matter of law, and summary

judgment is therefore warranted in favor of Defendant.

                   B. Even if Plaintiffs’ Breach of Contract Claim is Broadly Construed,
                      Plaintiffs Have Failed to Show That There is No Genuine Dispute of
                      Material Fact That Defendant Improperly Deducted Post-Production
                      Costs From Their Royalty Payments.

        Despite Plaintiffs’ insistence that the burden is on Range to show that post-production costs

deducted from their royalty payments resulted in a net increase in the value of the gas produced

under the Leases, (see Docket Nos. 45-1 at 27:4-5, 30:25-31:1, 32:4-5 45:9-10; 47 at 25), Mr.

McIlvaine conceded that “there [are] no words in [Addendum ¶ 12] that says Range must prove”

that matter. (Docket No. 45-3 at 26:20-24). Mr. McIlvaine also acknowledged that “the person

[who’s] claiming” a breach of contract has the burden to prove that the contract has been breached.

(Id. at 51:3-9).

        Mr. McIlvaine is correct that a plaintiff asserting a breach of contract claim bears the

burden of proof concerning the elements of his claim and must establish them by a preponderance

of evidence. Bohler–Uddeholm Am., Inc. v. Ellwood Group, Inc., 247 F.3d 79, 102 (3d Cir. 2001)

(applying Pennsylvania law); see In re Estate of Dixon, 233 A.2d 242, 244 (Pa. 1967) (“In any

contract action, . . . the claimant bears the burden of proving the terms of the contract.”); Snyder



                                                 14
        Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 15 of 16




v. Gravell, 666 A.2d 341, 343 (Pa. Super. Ct. 1995) (“[T]he party having the burden of proof in a

contract matter must sustain it by a preponderance of the evidence.”); 23 Williston on Contracts §

63:14 (4th ed.) (“The plaintiff or party alleging the breach has the burden of proof on all of its

breach of contract claims.”). A leading gas and oil treatise confirms that the burden remains the

same in disputes involving royalty payments:

                       In the event of dispute between a royalty owner or other nonoperator and an
                       operator concerning payments due the nonoperator, information pertaining
                       to “price,” “value,” or “proceeds” of the nonoperator’s share of production
                       may be more readily available to the operator than to the nonoperator.
                       Nevertheless, by the weight of authority, the lessor or other nonoperating
                       owner has the burden of proof as to such matter.

3 Williams & Meyers, Oil and Gas Law § 650.3 (2020) (citations omitted).

       Critically, “[a] defendant need not prove a negative when it moves for summary judgment

on an issue that the plaintiff must prove at trial. It need only point to an absence of proof on

plaintiff’s part, and, at that point, plaintiff must ‘designate specific facts showing that there is a

genuine issue for trial.’ ” Jovic v. Legal Sea Foods, LLC, 2:16-cv-01586 (WHW)(CLW), 2018

WL 5077900, at *3 (D.N.J. Oct. 18, 2018) (quoting Parker v. Sony Pictures Entm’t, Inc., 260 F.3d

100, 111 (2d Cir. 2001)); Gagliardi v. Equifax Info. Servs., LLC, Civ. No. 09–1612, 2011 WL

337331, at *10 (W.D. Pa. Feb. 3, 2011). Here, Defendant has pointed to an absence of proof on

Plaintiffs’ part, citing the testimony of Mr. and Ms. Tennant and Mr. McIlvaine that they have no

evidence that the post-production costs deducted from their royalty payments did not result in a

net increase in the value of the gas produced under the Leases. (See Docket No. 44 at 23; see

supra at 6 (summarizing Plaintiffs’ testimony that they have no evidence)). Therefore, even if the

Court were to broadly construe Plaintiffs’ breach of contract claim as alleging that Defendant

breached the Leases by improperly deducting post-production costs from their royalty payments,

Defendant still is entitled to summary judgment because Plaintiffs concede they have no evidence



                                                 15
          Case 2:18-cv-01533-WSH Document 51 Filed 09/21/21 Page 16 of 16




to support such a claim. 8

    VI.      CONCLUSION

          Plaintiffs’ breach of contract claim fails because the plain and unambiguous language of

Addendum ¶ 12 does not impose upon Defendant a duty to demonstrate that post-production costs

deducted from Plaintiffs’ royalty payments resulted in a net increase in value of gas produced

under the Leases. Even if the Court were to construe Plaintiffs’ breach of contract claim as alleging

that Defendant improperly deducted post-production costs from their royalty payments, Plaintiffs

have not met their summary judgment burden on such claim. Accordingly, Defendant’s Motion

for Summary Judgment (Docket No. 43) is granted and Plaintiffs’ Cross-Motion for Partial

Summary Judgment (Docket No. 46) is denied.

          An appropriate Order follows.

                                                                       W. Scott Hardy
                                                                       W. Scott Hardy
                                                                       United States District Judge

Date: September 21, 2021


cc/ecf: All counsel of record




8         Given that Defendant is entitled to summary judgment for the reasons discussed herein, the Court need not
address Defendant’s additional argument that the record evidence establishes that the post-production costs it incurs
result in an increase in the value of the gas produced under the Leases. (See Docket Nos. 44 at 24-25; 49 at 16-17).


                                                         16
